Citation Nr: 0014337	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  93-23 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease, to include left hip replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to April 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1991 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his representative 
appeared before a hearing officer at a hearing at the RO in 
January 1993.  The Board remanded the case for further 
development in December 1995.

In an April 1998 rating decision on appeal, the RO denied 
reopening the claim for service connection for degenerative 
joint disease.  The case was returned to the Board for 
adjudication.  In a September 1998 decision, the Board denied 
reopening the claim for service connection for degenerative 
joint disease.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In January 1999, the Secretary of VA filed a motion 
to remand the case, which the Court granted in March 1999.  
In the motion, the Secretary noted that the Board had used 
the new-and-material test that had been recently invalidated 
by the Court of Appeals for the Federal Circuit when it 
denied to reopen the veteran's claim for service connection 
for degenerative joint disease.  The Secretary determined 
that due to the holding in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the case required a remand for analysis under 
38 C.F.R. § 3.156 (1999).

In a September 1999 decision, the Board reopened the claim 
for service connection for degenerative joint disease and 
remanded it for further development.  The requested 
development has been accomplished, and the case has been 
returned to the Board for further appellate review. 



FINDINGS OF FACT

1.  There is competent evidence in the record which clearly 
and unmistakably shows that Perthes disease pre-existed 
service.

2.  The veteran's degenerative joint disease was found to be 
due to the natural progress of pre-existing Legg-Perthes 
disease.

3.  Perthes disease, to include degenerative joint disease, 
was not aggravated in service.


CONCLUSIONS OF LAW

1.  Perthes disease clearly and unmistakably preexisted 
active service, and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. § 1111 (West 1991).

2.  Perthes disease, to include degenerative joint disease, 
clearly and unmistakably was not aggravated by service, and 
the presumption of aggravation is rebutted.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that because the claim has been reopened and 
found to be well grounded, it now reviews the evidence of 
record on a de novo basis.

The veteran maintains that service connection is warranted 
for degenerative joint disease, to include hip replacement.  
He contends that he injured his left hip while in service, 
when he fell and sustained an injury to his right rib.  He 
states that he developed arthritis in service, which caused 
him to have to get a left hip replacement.  The veteran 
disagreed with a VA examiner's findings that he had Perthes 
disease prior to service and that the degenerative arthritis 
of the left hip was due to the natural progression of such.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a)(1999).  

The veteran has not claimed that his degenerative arthritis 
developed as a result of a combat situation.  Thus, 
entitlement to application of 38 U.S.C.A. § 1154(b) is not 
warranted.
 
I.  Presumption of soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (1999).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions,"  Id. at (b)(1).

At the entrance examination in January 1955, clinical 
evaluation of the lower extremities was normal.  Thus, no 
defect of the veteran's left hip was noted.  Therefore, as 
there was no indication of any defects of left hip when he 
entered active duty, the veteran is entitled to a presumption 
of soundness with respect  to the left hip.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

The Board must next determine whether, under 38 U.S.C. § 1111 
and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that Perthes disease existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that Perthes disease existed prior to 
service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).  

Service medical records reveal that in March 1958, the 
veteran reported weakness in the extensor muscles of the left 
thigh.  The veteran stated that it was a sudden onset two 
days previously while he was bowling.  The impression was 
questionable hypochondriasis.  In September 1958, the veteran 
reported that his left leg felt weak and caused slight pain 
and cramps in the lower leg.  The examiner stated that the 
muscle cramps had been occasional in the left calf for three 
to four days and that it was normal.  In reports of medical 
examinations, conducted in October 1958 and January 1959, 
clinical evaluations of the veteran's lower extremities were 
normal.  In July 1964, the veteran reported left knee and 
left hip pain.  The examiner entered an impression of 
probable arthritis or rheumatoid involvement of knee and hip.  
In August 1964, an examiner noted that the veteran had a 
possible fractured rib on the right side.  The examiner 
stated that it was a contusion of the right tenth rib.  In 
reports of medical examinations, conducted in January 1965, 
September 1965, June 1969, June 1974, April 1975, August 
1976, and March 1977, the veteran's separation examination, 
clinical evaluations of the lower extremities were normal.

In a May 1985 military medical record, the veteran reported 
that he had had a long history of hip pain, which he stated 
began at childhood.  The veteran stated that he had entered 
service and that in the 22 years of active duty service, he 
was not bothered by his hip.  Dr. Benton stated that the 
veteran had a one- to one-and-a-half inch discrepancy between 
his two legs.  A x-ray taken at that time revealed avascular 
necrosis and collapse of a rather severe stage IV injury with 
involvement concomitantly of the acetabulum with post-
traumatic arthrosis.

In an April 1988 private medical record, the veteran was seen 
with increasing pain in his left hip.  Dr. Smith reported 
that the veteran "relates this to an old injury as a child 
when he fell off a bike."  In May 1988, the veteran 
underwent a left hip replacement.  The preoperative diagnosis 
was severe degenerative arthritis of the left hip with 
acetabular and femoral head cystic changes.  Dr. Smith stated 
that he felt that the current diagnosis was secondary to an 
old childhood injury, which was probably Legg-Perthes 
disease, left hip.

The veteran underwent a VA examination in July 1996.  The VA 
examiner examined the veteran and noted that he had reviewed 
the veteran's claims file.  The VA examiner made the 
following conclusion:

From [the veteran's] history, as well as 
my review of the records, it appears he 
had Perthes disease of the left hip as a 
child.  It appears this condition slowly 
but progressively worsened over the years 
until eventually severe degenerative 
disease of the left hip developed.  He 
eventually required a total hip 
replacement in 1988.  As to whether this 
arthritis was related to service by way 
of incurrence or aggravation, almost 
certainly this was a slow but relentless 
progression over the years to the 
degenerative changes of the left hip due 
to the old Perthes disease.  He now has 
complaints of pain in the left hip, 
thigh, and his knee; most likely related 
to the total hip replacement.  Otherwise, 
I certainly do not think his Perthes 
disease caused him to have generalized 
arthritis over his entire body.

In the September 1999 decision, the Board reopened the claim 
for service connection for degenerative joint disease, to 
include left hip replacement.  The Board, in the remand 
portion, asked that the appellant be examined and that the 
examiner answer the following questions: (1) whether the 
currently diagnosed left hip condition preexisted service; 
and (2) if so, is it as likely as not that such left hip 
condition increased in severity during active service, and 
(3) if so, whether it is at least as likely as not that such 
increase in disability was due to, or was beyond, the natural 
progress of the disease.  The VA examiner was asked also to 
provide an opinion as to whether it was at least as likely as 
not that the veteran's left hip disability was incurred in 
service.

A VA examination was conducted in October 1999.  The VA 
examiner stated that he had reviewed the claims file and 
reported the medical history.  As to the first question, the 
VA examiner stated that the medical records indicated an old 
injury to the left hip as a child with subsequent development 
of probable Perthes disease.  As to the second question, the 
VA examiner stated that he felt that the veteran's condition 
did progressively worsen over the years until eventually 
severe degenerative disease had developed.  Finally, as to 
the third question, the VA examiner stated that he believed 
that the increase in severity was compatible with the natural 
progression of the old Legg Perthes disease.  He stated that 
the degeneration of the hip was slowly progressive and 
relentless over the years.  The VA examiner stated that the 
to say that the increase in severity was "beyond the natural 
progression" would require, to some degree, conjecture and 
speculation.

The VA examiner stated that as to the question of whether the 
hip was injured at the time of the veteran's fall (when he 
sustained a contusion to his right rib in August 1964), he 
stated that there was no evidence to suggest that the 
veteran's left hip was injured at that time.  He stated that 
it was possible for the left hip to have been injured, but 
that the veteran had not recalled a hip injury.  The VA 
examiner noted that the veteran asserted that the hip was 
only "possibly injured" in the fall.  The VA examiner 
stated that to determine that the hip was injured would be 
resorting to conjecture and speculation.  

In several duplicative statements received in December 1999 
and February 2000, the veteran took issue with earlier 
medical history.  He maintained that he had not injured his 
hip during childhood when he fell of a bike, but that he had 
injured the hip when he fell in 1964 during service.  He also 
emphasized that probable arthritis was diagnosed during 
service.  He contended that because the doctors made use of 
the words "probably" and "possibly", their reports were 
full of conjecture and speculation.

The Court has clearly established that the veteran's own 
admissions of a pre-service history will constitute clear and 
unmistakable evidence.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  The Board finds that the medical records and the 
veteran's statements are competent evidence that such clearly 
and unmistakably pre-existed service.  Gahman v. West, 12 
Vet. App. 406 (1999).  The Board observes that Dr. Smith and 
the VA examiner both made findings based upon medical 
principles, which were consistent with 38 C.F.R. 
§ 3.304(b)(1).  Both Dr. Smith and the VA examiner came to 
the same conclusion-that the veteran had Perthes disease 
as a child.  Additionally, the VA examiner made a specific 
finding that Perthes disease had pre-existed service.  
Finally, the Board finds that Dr. Smith's and the VA 
examiner's opinions were consistent with 38 C.F.R. 
§ 3.303(c), which states that there are medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Moreover, no competent professional has rebutted 
either Dr. Smith's or the VA examiner's medical determination 
as to the cause of the veteran's degenerative arthritis in 
the left hip.  Thus, the Board finds that the presumption of 
soundness has been rebutted.  

II.  Presumption of aggravation

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1999) (emphasis added); Crowe v. Brown, 
7 Vet. App. 238 (1994).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation in service 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b) (1999); see 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991) (in the case 
of aggravation, the government must point to a specific 
finding that the increase in disability was due to the 
natural progression of the disease).  "Flare-ups" of a 
preexisting condition do not constitute aggravation if there 
is no increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

The Board finds that the presumption of aggravation of the 
pre-existing Perthes disease has been rebutted by clear and 
unmistakable evidence.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  In the October 1999 examination report, the VA 
examiner made a specific finding that although the veteran's 
disorder progressively worsened over the years, he felt that 
the increasing severity was compatible with the natural 
progression of the old Legg Perthes disease.  This is 
substantiated by the service medical records in that there 
were some complaints of left leg and left hip pain; however, 
when examined in October 1958, January 1959, January 1965, 
September 1965, June 1969, June 1974, April 1975, August 
1976, and March 1977, clinical findings with respect to the 
lower extremities were normal.  No medical professional has 
refuted the VA examiner's opinion that Perthes disease did 
not increase in severity beyond the natural progression of 
the disease process.  Based on the October 1999 opinion and 
the service medical records, the Board finds that the 
presumption of aggravation has been rebutted by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b) (1999).

Finally, the Board notes that the VA examiner determined that 
the degenerative joint disease of the left hip was not 
incurred in service, and there is no competent evidence to 
refute such determination.

The veteran has alleged that Perthes disease may have healed 
and that the fall he sustained in service could have re-
injured his left hip.  He has alleged various bases as to why 
service connection for degenerative joint disease, to include 
left hip replacement, is warranted.  He refutes the medical 
findings made by the VA examiner that Perthes disease pre-
existed service and was not aggravated in service.  However, 
it has not been shown that he possesses the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 4 
Vet. App. 492, 494 (1992).  And while he subsequently 
attempted to refute the medical history he provided to Dr. 
Smith as to pre- service and in- service left hip injury, the 
Board finds that the history proffered during the course of 
medical evaluation and treatment to be the more probative 
version. 

Based on review of all the evidence of record, the Board has 
concluded that service connection has not been established 
for either incurrence or aggravation of degenerative joint 
disease, to include left hip replacement, during service.



ORDER

Service connection for degenerative joint disease, to include 
left hip replacement, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

